Exhibit AMENDED AND RESTATED ARTICLES OF INCORPORATION OF ASAP EXPO, INC. The Articles of Incorporation of ASAP Expo, Inc. were originally filed with the Secretary of State of the State of Nevada on April 10, 2007.These Amended and Restated Articles of Incorporation were duly proposed by the Board of Directors and adopted by the sole Shareholder of ASAP Expo, Inc. in accordance with the provisions of Nevada Revised Statues 78.390, 78.403 and 78.385.The Articles of Incorporation of ASAP Expo, Inc. are hereby amended and restated to read in full as follows: ARTICLE I The name of the corporation is “ASAP Expo, Inc.” ARTICLE II 2.1.Authorized Capital The total number of shares that this corporation is authorized to issue is 50,000,000, consisting of 45,000,000 shares of Common Stock having a par value of $0.001 per share and 5,000,000 shares of Preferred Stock having a par value of $0.001 per share.The Common Stock is subject to the rights and preferences of the Preferred Stock as set forth below. 2.2.Issuance of Preferred Stock by Class and in Series The Preferred Stock may be issued from time to time in one or more classes and one or more series within such classes in any manner permitted by law and the provisions of these Articles of Incorporation, as determined from time to time by the Board of Directors and stated in the resolution or resolutions providing for its issuance, prior to the issuance of any shares.The Board of Directors shall have the authority to fix and determine and to amend the designation, preferences, limitations and relative rights of the shares (including, without limitation, such matters as dividends, redemption, liquidation, conversion and voting) of any class or series that is wholly unissued or to be established.Unless otherwise specifically provided in the resolution establishing any class or series, the Board of Directors shall further have the authority, after the issuance of shares of a class or series whose number it has designated, to amend the resolution establishing such class or series to decrease the number of shares of that class or series, but not below the number of shares of such class or series then outstanding. ARTICLE III The purposes for which the corporation is organized are to engage in any activity or business not in conflict with the laws of the State of Nevada or of the United States of America, and without limiting the generality of the foregoing, specifically: 3.1Omnibus. To have to exercise all the powers now or hereafter conferred by the laws of the State of Nevada upon corporations organized pursuant to the laws under which the corporation is organized (“applicable corporate law”) and any and all acts amendatory thereof and supplemental thereto. 3.2.Carrying On Business Outside State. To conduct and carry on its business or any branch thereof in any state or territory of the United States or in any foreign country in conformity with the laws of such state, territory, or foreign country, and to have and maintain in any state, territory, or foreign country a business office, plant, store or other facility. 3.3.
